Montgomery, Judge.
Peters’ execution was founded on a debt created before June, 1865. The executions of other creditors, claiming the funds in the hands of the sheriff, were founded on debts created since June, 1865. Peters had paid no taxes, but offered to prove his non-residence, in Georgia, since the creation of the debt, and asked an order directing the sheriff to satisfy first his execution, which was the oldest. The Court required him to prove payment of taxes on his debt, and, on his failure to comply, refused his order, and passed one directing the sheriff to pay the money over to the junior executions. Peters excepted. *94The case is controlled by the decision of this Court in Williams vs. Mandell, delivered September 26th, 1871, after Judge Johnson decided this case. The plaintiff (Peters) should have been allowed to prove his non-residence. The proof made, no taxes were due, and his execution was entitled to priority, so far as the objection made is concerned.
Judgment reversed.